988 F.2d 117
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Elphage Louis BOUDREAUX, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee,
No. 91-56157.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 3, 1993.Decided March 11, 1993.

Appeal from the United States District Court for the Central District of California;  No. CV-90-1364-FW, Francis C. Whelan, District Judge, Presiding.
C.D.Cal.
AFFIRMED IN PART, REVERSED IN PART AND REMANDED.
Before JAMES R. BROWNING, HUG and KOZINSKI, Circuit Judges.

ORDER

1
The district court's finding on the liability of the United States of America is affirmed.   We conclude that the district court clearly erred by awarding inadequate damages.   We therefore remand for reconsideration of the amount of damages.


2
AFFIRMED IN PART, REVERSED IN PART AND REMANDED.